DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
The RCE requests entry of the response after final action filed 6/17/2022. The papers filed 6/17/2022 are considered with the RCE.
 
The amendments and arguments presented in the papers dated 6/17/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/18/2022 listed below have been reconsidered as indicated.
a)	The replacements sheets addressing sequence disclosure requirements are acknowledged.

b)	The amendments to Table 2 are acknowledged.

c)	The objection to claim 1 is withdrawn in view of the amendment to the claim.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Drawings
The drawings dated 6/17/2022 are objected to because the text of Fig. 1a is not legible as the font size is too small, specifically in the left-hand portion with the heading MSI-H cancerous tissue. The text of Fig. 1 in the bar graph portion is highly pixelated and difficult to read. A copy of the image reviewed by the Examiner is provided below:

    PNG
    media_image1.png
    380
    693
    media_image1.png
    Greyscale

The same issue applies to each of the graphs for Fig. 1. It is suggested the font of the left-hand portion be enlarged for clarity. It is suggested the font in the bar graph be enlarged for clarity. Applicant may try submitting Fig. 1 in the landscape format rather than portrait format or breaking for example, Fig. 1a into two parts one being the MSI-H cancerous tissue and the other being the graph.
	It is noted the Examiner is considering the drawings of record dated 6/17/2022 and not the supplemental drawings dated 6/17/2022, which are documents stored in SCORE.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “average coverage rate mean (NTi)”, but claim 19 refers to “average coverage rate (mean (NTi)). The claim recites “standard deviation sd(NTi)”, but claim 19 refers to standard deviation (sd(NTi))”.  Appropriate correction is required.

Claim Interpretation
Claims 1, 4, 6 and 19 reference microsatellite loci encompassed by SEQ ID Nos: 1-22. Table 1 provides positions within chromosomes for SEQ ID Nos: 1-22. The positions are interpreted in view of the instant specification as being in relation to version hg19 of the human genome sequence (para. 46). A microsatellite locus encompassed by one of SEQ ID Nos: 1-22 is interpreted as being any portion of one of the recited SEQ ID Nos up to the full-length sequence. Including a microsatellite locus comprising one of the SEQ ID Nos is outside of the scope as genomic region larger than any of SEQ ID Nos 1-22 is not “encompassed” by the sequence because it is outside the scope of the disclosed sequences.

The term “HNPCC” in parentheses in claim 1 is interpreted as being an abbreviation for Lynch syndrome, which is known in the field also as “hereditary non-polyposis colorectal cancer”.

Claim 4 further limits the selecting of claim 1 such that the biomarker panel has been selected as having all 22 microsatellite loci of SEQ ID NOs: 1-22 and all 36 genes of claim 3.

Claim 7 describes the genetic detections set forth in the preamble of claim 6. The recitation is considered to not further limit the structural features of the kit of claim 6 because the detection reagents for the biomarker panels of the claim are sufficient in view of the claims and the instant specification for the genetic detections laid out in claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The following are modified rejections necessitated by the amendments to the claims.
The claim(s) recite(s) “selecting 22 microsatellite loci encompassed by SEQ ID Nos: 1-22” or “selecting a combination of 15, 16….or 21 microsatellite loci encompassed by SEQ ID Nos: 1-22”. The process of “selecting” encompasses an abstract idea in the form of purely thinking about microsatellites and choosing a set of 15 to 22 microsatellite loci. Claim 3 further requires “selecting one or more genes”, which is a step that is interpreted in the same manner as the “selecting” steps of claim 1.
The claims also recite “providing guidelines for using the biomarker panel”. The step broadly encompasses the thinking about and conveying information, which is an abstract idea. The step further encompasses organizing human activity because it encompasses instructing how one is to use the biomarker panel. Alternatively, the step requires following rules or instructions, albeit the particular rules or instructions are not specifically set forth.
These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements, in particular a step of providing a reagent of detecting the biomarker panel, that are sufficient to amount to significantly more than the judicial exception. The generic act of “providing a reagent” is conventional in the context of analyzing a biomarker panel or in the process of making a commercial product.

Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.
The following are new rejections.
The claimed kits broadly encompass nucleic acid fragments, commonly referred to as oligonucleotides, primers or probes, that correspond to genomic locations. These nucleic acid fragments encompass naturally occurring genomic sequences and thus broadly encompass natural products.
The kit also includes “a biomarker panel”, which broadly encompasses information, which is an intangible element. The intangible information encompassed by a “biomarker panel” is an abstract idea.
Thus, the claim broadly encompasses a judicial exception in the form of a natural product and an abstract idea.

Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
The following are modified rejections necessitated by the amendments to the claims.
The claim(s) recite(s) data analysis processes in parts (3) and (4). The processes encompass mathematical concepts including calculations, standard deviation calculations and the comparison of values to thresholds. The process and determinations also encompass the natural phenomenon that is the correlation between variation in microsatellite loci sequences and microsatellite stability/stability in the human genome.
This judicial exception is not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims involve the use of next-generation sequencing which is well-known in the field (para. 11, 19, 29, 25, and 37) and references described in the submitted IDS that involve next-generation sequencing and microsatellite analysis. It is also noted that “obtaining a sample” is a starting point for the analysis of a biomarker panel. 

Response to the traversal of the 101 rejections
	The Remarks argue the amendments to claims 1, 3 and 4 obviate the need to respond to the rejections (p. 9-10).
	The arguments have been considered. However, claims 1, 3 and 4 remain rejected as described above.

	The Remarks argue the claimed collection of microsatellites were surprisingly discovered to be used to measure microsatellite stability, which can be used for cancer detection (p. 10). The Remarks further argue the collection of microsatellite loci and methods for determining a stability state amounts to something significantly more than a judicial exception (p. 10).
	The arguments have been fully considered but are not persuasive. The arguments are essentially that the judicial exceptions, the intangible biomarker panel and the manner of analyzing data about the biomarker panel, add significantly more. Patent eligibility cannot be furnished by the unpatentable judicial exception itself. The arguments point to no additional element or step outside of that which the Examiner has identified above.

	The Remarks argue the step of performing a multi-gene targeted capture detection of a plurality of microsatellite loci in the sample is not routine and conventional (p. 10-11). The Remarks analogize the step to the use of an antibody for JUL-1 in the context of example 29 of the Subject Matter Eligibility Examples published by the USPTO (p. 10).
	The arguments have been fully considered and are not persuasive. The step of performing a multi-gene targeted capture detection of a plurality of microsatellite loci uses any generic reagent and thus, is analogous to claim 2 of the Example 29. Claim 2 was found to be ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are modified rejections necessitated by the amendments to the claims.
Regarding claim 1, the claim is drawn to a step of “selecting” at least 15 microsatellite loci encompassed by SEQ ID Nos: 1-22 to create “a biomarker panel”. It is unclear what is required to be selected for a biomarker panel as it is unclear what it means for a “biomarker panel” to be “created”. Is the claim simply encompassing selecting sequence data representing the microsatellite loci or the information presented in SEQ ID Nos: 1-22? Is the claim drawn to selecting isolated nucleic acid molecules having the full-length sequences of SEQ ID Nos: 1-22?
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, as amended the claim is drawn to a “method for preparing a kit used for…”. The claim recites to active method steps: 1) “selecting” a certain number of microsatellite loci encompassed by SEQ ID Nos: 1-22 to create a biomarker panel, 2) providing a reagent for detecting the biomarker panel, and 3) providing guidelines for using the biomarker panel. It is unclear if the preamble breathes life and meaning into claim and the claimed method requires something further in order to accomplish the goal of “preparing a kit” as set forth in the preamble. There is no indication of what constitutes a “kit” prepared according the recited steps.
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Regarding claim 3, the claim recites “the biomarker panel further comprises one or more genes from the group consisting of: BRAF, HRAS…and SDHD”. It is unclear what is encompassed by the biomarker panel. Is the claim simply encompassing selecting sequence data corresponding to at least one of the recited genes? Is the claim drawn to selecting isolated nucleic acid molecules having sequences unique to one of the recited genes?
Regarding claims 6-7, the claims are directed to kits comprising a “biomarker panel” comprising at least 15 microsatellite loci encompassed by SEQ ID Nos: 1-22. It is unclear what structural features constitute the biomarker panel that are required as a structural element of the claimed kits. Is the biomarker panel simply a list of microsatellite loci, i.e. information about the biomarker panel? How is information to be included as a structural feature of a kit? Is the biomarker panel some sort of set of reagents? Because it is unclear what constitutes the biomarker panel, i.e. what the structure of the biomarker panel is, it is unclear what detection reagents are encompassed by the claim.
	Regarding claim 19, the claim states “performing a multi-gene targeted capture detection of a plurality of microsatellite loci in the sample with a detection reagent for NGS”. Next-generation sequencing is a process of obtaining sequence information of nucleic acid molecule. It is unclear how multi-gene targeted capture detection of a plurality of microsatellite performed with a detection reagent for NGS is carried out. Capturing target genes is separate from NGS. It appears applicant may intend the claim to require capturing a plurality of microsatellite loci as templates for NGS. Alternatively, it is unclear if performing NGS with a detection reagent is sufficient for performing a multi-gene targeted capture detection of a plurality microsatellite loci in the sample. It is suggested the claim be amended to clearly set forth what is the scope of element (1).
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.
	Regarding claim 19, the claim recites “counting numbers of sequence fragments’ reads” in starting line 10. The recitation lacks proper antecedent basis as the claim does not involve sequencing per se and does not require sequence fragment reads be obtained. Element (3) is incomplete as it relies on a feature that is not previously obtained or produced during the course of the method.
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.
	Regarding claim 19, the claim recites “the target genotype” in line 21. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes.
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.
	Regarding claim 19, the claim recites “the target genotype determined according to step (3)” in line 21. The recitation lacks proper antecedent basis as the claim does not previously set forth any target genotypes. It is unclear what element determined in step (3) corresponds to “the target genotype”.
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.
	Regarding claim 19, step (4) recites “for a cancer samples” and “a normal tissue sample”. It is unclear which one or if either one is the subject of the step of “obtaining a sample”.
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.
Regarding claim 19, the claim recites “counting numbers of sequencing fragments’ reads covering repeat length types of the microsatellite locus in a normal tissue samples are counted based on NGS data”. The phrase “the NGS data” lacks proper antecedent basis as the claim fails to specifically require collecting NGS data, in particular collecting NGS data for a normal tissue sample.
Furthermore, the normal tissue samples are not subjected to step (1) and as noted above, no NGS data is required to be collected during the course of the method.
	Claims 20-21 depend from claim 19 and are rejected for the same reason as claim 19.

	The following are new rejections.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a reagent for detecting the biomarker panel”, and the claim also recites “preferably a reagent for performing Next Generation Sequencing” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim requires providing “a reagent” for detecting the biomarker panel. The biomarker panel is made up of 15 to 22 microsatellite loci. It is unclear if “a reagent” detects all the microsatellite loci of the biomarker panel. The claim further states the reagent preferably is “a reagent for performing Next Generation Sequencing”, which is known to include reagents such as buffers, dNTPs, polymerases, etc. It is unclear if such reagents are broadly encompassed as “a reagent for detecting the biomarker panel”.
Claims 3 and 4 depend from claim 1 and are rejected for the same reason.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a reagent for detecting the biomarker panel”, and the claim also recites “reagent is preferably a reagent for performing Next Generation Sequencing” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 depends from claim 6 and is rejected for the same reason.
Regarding claim 6, the claim requires providing “a reagent” for detecting the biomarker panel. The biomarker panel is made up of 15 to 22 microsatellite loci. It is unclear if “a reagent” detects all the microsatellite loci of the biomarker panel. The claim further states the reagent preferably is “a reagent for performing Next Generation Sequencing”, which is known to include reagents such as buffers, dNTPs, polymerases, etc. It is unclear if such reagents are broadly encompassed as “a reagent for detecting the biomarker panel”.
Claim 7 depends from claim 6 and are rejected for the same reason.
Regarding claim 19, the claims “calculating the average coverage rate” of the two repeat length types with the highest average coverage rates. The claim language is circular as it requires calculating a parameter, i.e. average coverage rate, of an element having one of the two top values for that parameters, i.e. one of the top two average coverage rates. It is unclear what is required in order to satisfy such a step. 
Regarding claim 19, the claim states a “calculated coverage rate Tij”. It is unclear if the “Tij” is that one element (4) or element (3).
Regarding claim 20, the claim further limits step (2). However, step (2) as amended does not include any of the elements recited in claim 19.
Regarding claim 20, the claim encompasses calculating the average coverage and standard deviation. Claim 19 requires using the top two repeat length types for calculating average coverage rate. Thus, the reference to average coverage lacks proper antecedent basis.
Regarding claim 21, the claim refers to sequencing fragments’ reads and a target genotype. Claim 19 from which the claim depends does not define a target genotype nor does it require sequencing or obtaining sequencing fragments’ reads. The recitation lacks proper antecedent basis as the claim does not involve sequencing per se and does not require sequence fragment reads be obtained.

Response to the traversal of the 112(b) rejections
	The Remarks argue the amendments to the claims address the rejections (p. 11-12).
	The amended claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 20, the claim encompasses using only the length type having the highest coverage rate as a target genotype for calculating the average coverage and standard deviation. Claim 19 requires using the top two repeat length types for calculating average coverage and standard deviation. Thus, claim 20 encompasses embodiments not requiring all the elements of claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634